Citation Nr: 1434642	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress syndrome (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected tinea pedis.

3.  Entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU).


REPRESENTATION

Veteran represented by: Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served as a member of the United States Army, with active service November 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (the RO).

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The case was previously remanded by the Board in July 2010 for additional development to include obtaining a VA PTSD examination and Social Security Administration (SSA) disability records.  The Veteran underwent a VA PTSD examination in January 2014, and SSA records were determined to be unavailable in a December 2013 letter.  As explained below, the VA examination report is adequate for rating purposes for the issue decided.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD was manifested by chronic sleep impairment with nightmares, intrusive thoughts, anxiety, depressed mood, and social isolation; occupational and social impairment with deficiencies in most areas is not shown during the rating period.

2.  Throughout the period of appeal, the Veteran's service-connected tinea pedis was manifested by complaints of itching and callus build-up without the requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs at any time, and the weight of the evidence of record does not reflect that the Veteran's tinea pedis covers at least 5 percent of the entire body or at least 5 percent of exposed areas affected.

3.  The Veteran is service connected for PTSD, rated at 50 percent disabling, and residual of tinea pedis, rated at 10 percent disabling.  The combined total rating is 60 percent.

4.  The Veteran does not meet the schedular criteria for a TDIU.

5.  The evidence of record weighs against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated at any time during the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2013).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in August 2006, October 2006, prior to the December 2006 RO decision.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a statement of the case (SOC) was issued in April 2008.  Also, the letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and post-service VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA medical examinations in September and October 2006, March 2008, and January 2014 to assess the current nature of his service-connected skin and PTSD disabilities.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  The Board finds the case is adequately developed for appellate review.

II.  Increased Rating Claims
	
      A.  PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2013).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In this case, the Veteran is currently assigned a 50 percent disability for PTSD under Diagnostic Code 9411.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships. Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In fact, the August 2012 VA examiner specifically indicated there was not total occupational and social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A score of 41-50 illustrates '[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'  A score of 51-60 represents '[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).'  Id.

In view of the relevant evidence, the Board finds that the Veteran is not entitled to a disability rating of in excess of 50 percent.  

An October 2006 VA examiner noted that the Veteran will go to restaurants occasionally but sits away from people.  He does his shopping quickly.  He enjoys fishing and hunting but he cannot really do much of that because of his physical problems.  He goes to church and visits with family.  He is not able to work because of his shoulder surgery.  Upon mental status examination, the Veteran was casually groomed, oriented, anxious, and depressed with appropriate affect, logical and tight thought processes, grossly intact memory, and adequate insight and judgment.  He denied homicidal or suicidal ideation.  The examiner described his symptoms as moderate.  The Veteran did not report grossly impaired social functioning, and his symptoms of PTSD did not preclude activities of daily living.  Furthermore, the examiner found that the Veteran's PTSD did not preclude employment.  

During a March 2008 VA examination, the Veteran continued to complain of nightmares, which occur between two and four times a week.  He complained of intrusive thoughts, and being easily startled.  He reported he goes to restaurants rarely, occasionally hunts, and he visits only with his immediate family.  Upon mental status examination, the Veteran was casually groomed, made virtually no eye contact, and speech was within normal limits with regard to rate and rhythm.  His mood was anxious and depressed, affect was appropriate, and thought processes were logical and tight.  Memory was grossly intact, and he was oriented in all spheres.  The Veteran denied hallucinations.  His insight and judgment were adequate.  He reported some suicidal ideation, but denied intent.  The diagnosis was PTSD with a GAF score of 50.  The examiner noted that there was no evidence that PTSD symptoms precluded employment, though the Veteran reported some social isolation.  

During a January 2014 VA examination, the examiner noted that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran last worked in 2006 and he left after an on-the-job accident.  The Veteran is not in mental health treatment currently and takes no medication.  He reported he attends church weekly and is close to his brother and other church members.  The Veteran complained of concentration problems, nightmares, and depressed mood.  The examiner noted that the Veteran's PTSD symptoms are mild to moderate and do not impact activities of daily living.  The symptoms do not preclude physical or sedentary employment activities.  Prior to his on-the-job injury in 2005, the Veteran was functioning well as an explosives technician and reported few difficulties.  

VA treatment records are generally consistent with the VA examination reports.  In particular, VA mental health treatment records indicate the Veteran has consistently complained of nightmares, daily intrusive thoughts of war, irritability, social isolation, and depressed mood (noted as low energy, no pleasure in activities, low motivation, lack of concentration, and no social activities).  In an August 2005 VA progress note, the Veteran reported anxious and worried mood.  He reported problems at work and that he feels "as if I were a kid" and is angry much of the time.  He has taken a lot of stress related leave and considering taking a disability retirement from the job.  The examiner indicated that the Veteran has fairly severe symptoms of PTSD.  His difficulty in getting along or feeling comfortable around others makes working much more difficult for him.  In a May 2007 treatment note, the Veteran expressed anger as he missed some appointments and was discharged from the clinic.  The Veteran reported since his retirement, he had had long hours of intrusive images of Vietnam and increased nightmares.  He reported episodes of feeling paralyzed while a shadow creeps up on him.  The Veteran was treated on an in-patient basis for his PTSD from September to October 2010.  In March and July 2012 VA progress notes, the Veteran complained of continued nightmares.  The examiner noted diagnoses of PTSD, anxiety, alcohol dependence, and depressive disorder.  The assigned GAF score was 47.  In a December 2011 note, the Veteran reported financial difficulties.  The diagnosis was PTSD and anxiety with a GAF score of 41. 

The lay evidence during this period is also generally consistent with the VA examination reports and treatment records.  During a January 2010 Board hearing, the Veteran reported that he has nightmares two to three times a week and sometimes multiple times a night.  He has a girlfriend that he has lived off and on with for about 10 years.  The Veteran stated he used to have problems with altercations due to anger, but that he does not anymore.  He indicated that he has no friends other than his family and girlfriend.  The Veteran reported he fishes with his girlfriend and hunts with his brother in law.  He does not work because he got hurt in an on-the-job accident after he put his hand in a machine and lost two fingers.  Then he had problems with carpal tunnel syndrome, and problems up his arm including shoulder surgery.  The Veteran asserted that his PTSD impacts his ability to work as the day he was injured he slipped and put his hand in the machine.  He stated that he must have not really been paying attention.  

Based on all evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD.  The Veteran's symptoms most closely resemble occupational and social impairment with reduced reliability and productivity as noted by the January 2014 VA examiner.  Specifically, the evidence reflects symptoms of chronic sleep impairment with frequent nightmares.  There were also frequent disturbances of motivation and mood, including depression, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are specifically considered in the 50 percent disability rating. 

The Board acknowledges that there is some evidence of symptoms that are contemplated by 70 percent rating; and which indicate some deficiencies in thinking and mood.  However, the Veteran has not exhibited or complained of occupational and social impairment with deficiencies in most areas, such as school, work, family relations, or judgment.  For instance, the Veteran reported some suicidal ideation, but he denied any plan or intent.  Upon examination in October 2006 and March 2008, the VA examiners noted that the Veteran exhibited no evidence of thought disorder, and his judgment appeared adequate.  While the Veteran had frequent depression, it was not noted as so severe as to prevent him from functioning independently, appropriately, and effectively.  In fact, the Veteran maintained effective, close relationships with his girlfriend and family.  Also, while the Veteran complained of problems with anger and irritability, there were no reported incidents of violence during the claims period.  Finally, though the Veteran reported episodes of "freezing" with dark shadows overtaking him indicating possible hallucinations, in a January 2008 VA progress note, the Veteran realized that these were actually dreams in which he seems as if he is awake.  

At no time during the appeals process has the Veteran demonstrated symptoms which are contemplated at the 70 percent disability rating to include obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

Furthermore, at no time during the appeals process has the Veteran exhibited or complained of symptoms which indicate total occupational and social impairment.  In this regard, the Veteran's demonstrated symptoms do not include: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name to warrant a total disability rating.  Therefore, the Board finds a rating in excess of 50 percent is not warranted.

To the extent that the Veteran seems to have asserted during his Board hearing that his PTSD in some way caused his work-place accident which resulted in his medical retirement, the Board notes that at no point has the Veteran exhibited impairment in orientation, and the Veteran himself reported that he slipped on some oil and a protective guard was missing from the machine.  During a January 2014 VA examination, the examiner noted prior to his on-the-job injury in 2005, the Veteran was functioning well as an explosives technician and reported few difficulties.  While the Board recognizes that the Veteran's PTSD affects his occupational functioning, the Board finds no evidence to support a finding of occupational deficiency or total impairment contemplated by either the 70 percent or total disability ratings. 

Additionally, the Board observes that the lowest GAF score of 41, assigned in a December 2011 VA progress note, is consistent with serious symptoms marked by serious impairment in several areas, such as work, family relations, judgment, thinking, or mood (see discussion of GAF scale score above).  However, the GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  Considering all lay and medical evidence of record, the Board finds that the GAF of 42 assigned in the December 2011 progress note is not representative of the severity of the Veteran's symptoms.  As discussed above, the symptoms recorded at that time are generally consistent with those in the prior treatment records and lay statements.  Furthermore, while the Veteran has demonstrated a few symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture most nearly approximates a 50 percent rating for PTSD.  As such, a higher rating of 70 or 100 percent is not warranted for this period.  See 38 C.F.R. § 4.7.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the statements of the Veteran and his family.  Although the Veteran is competent to describe his symptoms, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 70 percent.

      B.  Tinea Pedis

In a September 1986 rating decision, the RO granted service connection for tinea pedis and assigned a noncompensable evaluation, under Diagnostic Code 7806.  The disability rating was increased to 10 percent in an October 2002 rating decision.  The Veteran filed a claim in June 2006 seeking a higher evaluation.

Dermatitis is rated under Diagnostic Code 7806.  Under the version of Diagnostic Code 7806 in effect as of August 30, 2002, a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2003).

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were more recently amended, effective from October 23, 2008.  However, Diagnostic Code 7806 remained under the same under the criteria effective October 23, 2008.

In this case, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met.  At no time during the appeals period has the Veteran's tinea pedis affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  

In this regard, the Board notes that the September 2006 VA examiner specifically explained that he had evidence of mild maceration to interdigital web space of the toes on both feet.  The examiner also noted the presence of clavus involving his medial left fifth toe.  Treatment consisted of topical cream, but he currently only uses Vaseline, a foot soaker, and massager.  The examiner noted that skin involvement was about one percent of his total body area and zero percent exposed body surface area.  During a March 2008 VA examination, the Veteran complained of calluses between his left fourth and fifth digits and also on the left lateral metatarsal survey that he has to have debrided about once a week or else they become very painful to walk.  The diagnosis was calluses.  The examiner noted that that skin involvement was about one percent of his total body area and zero percent exposed body surface area.

During the January 2010 Board hearing, the Veteran testified that he treats his foot condition with a topical cream, ointment, and foot powder and that he keeps them clean and dry.  When the area between his two small toes hardens he removes the skin and it'll be sore.  The buildup takes from a week to three weeks to return.

As the disability was limited to the feet, no exposed area was shown to be affected.  The Veteran's tinea pedis has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Though the Veteran has reported treatment with creams and ointments throughout the claims period, there is no evidence that the medication is a corticosteroid or other immunosuppressive drugs. 

The Veteran has not specifically asserted that this condition has worsened since the March 2008 VA examination, and there are no treatment records to indicate ongoing treatment.  As such, an increased rating is not warranted under the version of Diagnostic Code 7806 in effect as of August 30, 2002.  

The Board has considered the Veteran's own reports as to the severity of his skin disorder, and recognizes that he clearly competent to describe the symptoms of a skin rash.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg').  However, the Board finds the objective medical findings of the competent VA examiners to ultimately be more reliable than the vague, subjective descriptions offered by the Veteran.  The Board sympathizes with the Veteran's difficulties, but the most probative establishes that his skin disorder does not meet the criteria for a disability rating in excess of 10 percent.

      
C.  Both Claims

The Board has also considered whether staged ratings are appropriate based on any periods of increased or decreased symptomatology.  See  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's PTSD and tinea pedis have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has considered whether the claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the demonstrated manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The symptoms which he experiences to include sleep impairment and depressed mood are listed in the criteria for rating psychiatric disorders.  Furthermore, although the Veteran's complaints of cracking and pain are not specifically considered within the rating criteria, the Board finds the current 10 percent disability rating adequately considers the Veteran's foot problems.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his PTSD and foot problems have interfered with his employment, there is simply no objective evidence showing that the PTSD or tinea pedis has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence is against the claims for a disability rating in excess of 50 percent for PTSD and in excess of 10 percent for tinea pedis for the Veteran's service-connected tinea pedis for the period of time on appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for PTSD, rated at 50 percent disabling, and tinea pedis, rated at 10 percent disabling.  As such, his combined rating is 60 percent.  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

The RO considered whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.

Here, the Board has also considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected psychiatric and feet disabilities.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In fact, throughout the record the Veteran has indicated that he retired after a workplace injury.  VA examiners also found that the Veteran's PTSD and tinea pedis did not preclude employment. 

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  However, the Board also notes that the complexity of his medical history and variety of health problems including nonservice-connected musculoskeletal disorders, heart disorders, and diabetes create some limitation as to his ability to distinguish to what degree those limitations are a result of his service-connected disabilities alone impacts his ability to work.

In this case, the Board ultimately places more weight on the VA examiner's opinions regarding whether the Veteran is unemployable due solely to service-connected conditions.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress syndrome (PTSD) is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected tinea pedis is denied.

Entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


